DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 3/24/2022.
• Claims 1-13 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 3/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
• Claim 13 is objected to because of the following informalities: Claim 13 cannot be dependent upon claim 14, which is not include in the claim list.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 6, 7, 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vidhani et al (US 20210182990).
Regarding claim 1, Vidhani discloses a method of creating and using a transparent, computable contractual natural language (fig. 1), comprising: providing a set of legal contracts (legal contract, fig. 2, 3); text mining (text mining, pars. 20-21) said legal contracts, using a text mining software module (mining software, pars. 20-21, fig. 5B) operable on a digital data processing system, to obtain a structured contractual database (contractual database, pars. 24-25); obtaining a set of categorized contractual phrases (fig. 5B) from said structured contractual database using an assembling software module operable on said digital data processing system; defining a transparent knowledge representation language having a set of syntax rules (terms/conditions/rules, fig. 3, par. 31), and a set of semantic rules; automatically determining a set of contractual phrases (classifying contractual terms/phrases, figs. 3-4) that map to said transparent knowledge representation language (knowledge database, pars. 24-25), said set being said transparent, computable contractual natural language (figs. 3-4, pars. 20-25); and, writing, by a user, a computable legal contract (legal contract, figs. 2-4, pars. 20-25, 38-40) comprised of phrases contained in said transparent, computable contractual natural language. 

Regarding claim 6, Vidhani further discloses the method of claim 1, wherein, said obtaining a set of categorized contractual phrases from said structured contractual database comprises: performing, for each category within said contractual database (contractual databases, pars. 24-25), the steps comprising: obtaining a set of sub-categories associated with said category (category/sub-category, par. 43); using a set of aggregation rules to obtain evidentiary texts associated with said category and each of said subcategories (pars.43-45); and assembling said evidentiary texts (fig. 5B) to obtain said contractual phrases for said category and said subcategories. 

Regarding claim 7, Vidhani further discloses the method of claim 1, further comprising: providing a suitably programmed digital computer having a user interface (displaying, pars. 8-9); and, said user interacting with one or more structured menus (selection menu, pars. 8-9) of said interface to select desired phrases from said transparent, computable contractual natural language, thereby creating said computable legal contract. 

Regarding claim 12, Vidhani further discloses the method of claim 1, further comprising: providing a reasoning engine, having a set of inference rules (rules/terms/conditions, pars. 8-10), that takes as input one or more phrases or sentences (fig. 4B) written in said transparent, computable contractual natural language and outputs one or more inferences. 

Regarding claim 13, Vidhani further discloses the method of claim 14, wherein, said reasoning engine (verification/validation modules, fig. 1) is provided with a particular set of phrases and a possible inference; and, said reasoning engine (pars.20-21, 26) automatically determines whether or not said possible inference follows from said particular set of phrases.

Allowable Subject Matter
• Claims 2-5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art (US 20210182990) fails to teach and/or suggest limitations/features as cited in claims 2 and/or 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674